UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

WILLIAM D. CARROLL, )
)
P1 ` `ff,
amtl § Case: 1:16-cv-O0837
v ) Assigned To : Unassigned
' ) Assign. Date:5/11/2g16 C_ _\
‘t` :P Se en. \v\
STATE oF FLoRIDA, er al., ) Des°"p 'On m
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on the plaintiff s application to proceed in forma pauperis
and his pro se complaint. According to the plaintiff, he has been convicted twice of the same
offense in the Circuit Court of the Tenth Judicial Circuit in Polk County, Florida, in violation of
rights protected under the Fifth Amendment to the United States Constitution. Among other
relief, the plaintiff demands monetary damages.

The Supreme Court instructs:

[I]n order to recover damages for allegedly unconstitutional
conviction or imprisonment, or for other harm caused by actions
whose unlawfulness would render a conviction or sentence invalid .
. .plaintiff must prove that the conviction or sentence has been
reversed on direct appeal, expunged by executive order, declared
invalid by a state tribunal authorized to make such deterrninati0n, or
called into question by a federal court’s issuance of a writ of habeas
corpus.

Heck v. Humphrey, 512 U.S. 477, 486-487 (l994). The plaintiff does not demonstrate that his
conviction or sentence has been reversed or otherwise invalidated, and, therefore, his claim for
damages fails. See, e.g., Johnson v. Williams, 699 F. Supp. 2d l59, 171 (D.D.C. 20lO), aff ’d sub

nom Johnson v. Fenly, No. lO-5lO5, 2010 WL 4340344 (D.C. Cir. Oct. l, 2010).

The Coult will dismiss the complaint for failure to state a claim upon which relief can be

granted. See 28 U.S.C. §§ l9l5(e)(2)(B)(ii), 19 l 5A(b)(l). An Order is issued separately.